Citation Nr: 1215360	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-23 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a 10 percent rating prior to May 29, 2008, for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  That rating decision, in pertinent part, granted service connection for chronic low back pain, and assigned a noncompensable rating from July 31, 2004.  

The Veteran disagreed with the decision, and the Denver, Colorado, RO issued a statement of the case in August 2006.  Subsequently, a May 2009 rating action increased the rating to 10 percent, for lumbosacral strain with degenerative disc disease, from May 29, 2008.  The Veteran submitted a VA Form 9 in June 2009 requesting that the 10 percent rating be made effective from July 31, 2004.  The Veteran testified at a videoconference hearing before the undersigned in December 2011.  At that hearing she clarified that she was satisfied with the current 10 percent rating assigned to her low back disability, but that she believed the 10 percent rating should be made effective from July 31, 2004.  The Board notes that the VA Form 9 received in June 2009 would not be a timely substantive appeal to the August 2004 rating decision.  However, inasmuch as the RO has taken actions to indicate to the Veteran that the issue is on appeal, and it took no steps to close the appeal, the requirement that there be a timely substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 


FINDING OF FACT

The Veteran's service connected low back disability was manifested by muscle spasms and localized tenderness throughout the appeals period.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for low back disability since July 31, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
  
The notice requirements were met in this case by letters sent to the Veteran in June 2004 and March 2006.  Those letters advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged that VA failed to comply with the notice requirements, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran provided testimony at a hearing before the undersigned.  She has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The Veteran has received two examinations with regard to her low back disability.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A specific medical examination in connection with the earlier effective date claim here is not necessary because the examination could not show evidence of the Veteran's past disability.  The question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

Rating Prior to May 29, 2008

Service connection for chronic low back pain was granted in an August 2004 rating decision.  A noncompensable rating was assigned from July 31, 2004.  Subsequently, a May 2009 rating action increased the rating to 10 percent, for lumbosacral strain with degenerative disc disease, from May 29, 2008.  The Veteran maintains that she is entitled to a 10 percent disability rating for her service connected low back disability from July 31, 2004, the effective date of the award of service connection.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

During service in August 2000 the Veteran reported low back pain over the last year.  There was tenderness to palpation over the right sacroiliac junction.  In November 2002 the Veteran reported recurring symptoms of low back pain with occasional radiation of pain down the left leg.  Examination showed paraspinal muscle spasm on the right side of the lumbar region.  The service separation examination in July 2004 noted chronic low back pain.

On VA examination in June 2004, while the Veteran was still on active duty, she reported that she had low back pain for the past eight years which had required several injections of lidocaine, pain medications, and antispasmodics.  She attributed her back pain to sitting for long periods in awkward positions as an aircraft pilot.  The Veteran reported some radiation of pain to the right leg.  She had no significant limitation of motion.  Examination showed flexion to 95 degrees and extension to 30 degrees.  Lateral bending was to 40 degrees in both directions without producing pain.  Neurological examination was completely within normal limits.  Lumbar spine X-ray was normal.  The diagnosis was lumbar strain.

VA examination on May 29, 2008 showed the Veteran complained of persistent and chronic back pain since 1996.  The pain, soreness, and stiffness of the back were always present.  The pain was located in the right lower back, and if she sat for long period of time it would go down the right buttock and posterior thigh to the knee.  She denied numbness, but reported that the left felt tingly four to five times per year.  She denied incapacitating episodes of back pain requiring physician-ordered bed rest.  She denied low back spasms and was able to function in her usual occupation.  Examination showed no spasms. Mild scoliosis was shown, but no tenderness was noted.  Active range of motion was forward bending to 68 degrees with pain at the end of the motion; right and left lateral bending to 25 degrees with pain at the end of motion; right and left lateral rotation to 25 degrees with pain at the end of motion; and extension to 25 degrees with pain at the end of motion.  Straight leg raising sitting and supine were negative bilaterally.  Both knee jerks and ankle jerks were equal 2+.  Sensory examination was intact.  There was no change in active or passive range of motion during repeat testing times three, and no additional losses of ranges of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  X-rays showed osteopenia, mild scoliosis, mild spondylosis, and L5-S1 degenerative disc disease.

At her hearing before the undersigned in December 2011, the Veteran reported that during service prior to 2001, when she was still flying, she would have to get lidocaine injections in her back to be able to walk and to fly an airplane.  She reported that for the remainder of service she required Motrin to get through the day due to back pain.  She also reported having muscle spasms and paraspinal tenderness throughout the period from service to the present.  The Veteran indicated that her level of pain and disability associated with her service connected back condition had essentially been unchanged since her separation from service.

The Board agrees that the Veteran's 10 percent rating for her low back disability should be assigned from July 31, 2004.  The record shows that the Veteran required injections of lidocaine during service in order to be able to fly, and that muscle spasm and localized tenderness were demonstrated during service.  Additionally, the Veteran provided credible testimony to the effect that her low back symptoms had essentially been unchanged during the entire appeals period.  As the Veteran's low back symptoms during the period from July 31, 2004 to May 2008 closely approximated the criteria for a 10 percent rating under the general rating formula pertaining to the spine, i.e., she had muscle spasm and localized tenderness, a 10 percent rating is warranted throughout the rating period.  38 C.F.R. § 4.7.  


ORDER

A 10 percent rating for lumbosacral strain with degenerative disc disease is granted from July 31, 2004.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


